Citation Nr: 1523227	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for scoliosis. 

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for chloracne.

4. Entitlement to service connection for high cholesterol.

5. Entitlement to service connection for hypertension.

6. Entitlement to service connection for a lumbar spine disability other than scoliosis.

7. Entitlement to service connection for hydrocephalophy.

8. Entitlement to service connection for benign prostatic hypertrophy, claimed as a precancerous prostate.

9. Entitlement to service connection for bilateral hearing loss.

10. Entitlement to service connection for recurrent tinnitus.

11. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction of the Veteran's claim has since been transferred to the RO in Muskogee, Oklahoma.

The Veteran testified before the Board at a March 2014 hearing conducted via video conference.  A transcript of the hearing is of record.

At the March 2014 Board hearing, the Veteran testified regarding residual facial scarring related to a skin condition suffered in service.  It appears the Veteran may be seeking to file an informal claim for this condition.  However, as this claim is not currently in appellate status, it is REFERRED to the RO for its consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995).

The issues of service connection for bilateral hearing loss and tinnitus, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has not been diagnosed with scoliosis at any point during the appeal period.

2. The Veteran has not been diagnosed with a bilateral knee disability at any point during the appeal period.

3. The Veteran has not been diagnosed with chloracne, or any other chronic skin disability, at any point during the appeal period.

4. The Veteran has been diagnosed with high cholesterol, a laboratory finding; he has not been diagnosed with an associated or resulting chronic disability at any point during the appeal period.

5. Hypertension was not manifest during active service or to a compensable degree within one year of service discharge; any current hypertension is not otherwise etiologically related to such service.

6. Degenerative disc disease of the lumbar spine was not manifest during active service; any current lumbar spine disability is not otherwise etiologically related to such service.

7. Hydrocephalophy was not manifest during active service; any current hydrocephalophy, or residuals thereof, are not otherwise etiologically related to such service.

8. Benign prostatic hypertrophy, or any other prostate condition, was not manifest during active service; any current prostate disorder is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1. Scoliosis was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. A bilateral knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

3. Chloracne was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).

4. A chronic disability resulting from high cholesterol was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

5. Hypertension was not incurred in or aggravated by active duty service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) and (e) (2014).

6. A lumbar spine disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

7. Hydrocephalophy, or residuals thereof, was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

8. Benign prostatic hypertrophy was not incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through an August 2010 notice letter sent to the Veteran that fully addressed all notice elements.  This letter informed the Veteran of the evidence required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim of service connection for a lumbar spine disability.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate rationale for the opinion provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

A VA examination was not provided in conjunction with the remainder of the Veteran's service connection claims decided herein, and the Board notes that the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regards to the remainder of the issues decided below, there is nothing in the record, other than the Veteran's own lay statements, that he has been diagnosed with such disabilities or, in the alternative, that those diagnosed disabilities are etiologically related to his active service.  The Veteran's conclusory lay statements, along, are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010).  The elements enumerated by the Court in McLendon have not been satisfied; therefore, VA is not required to provide the Veteran with a VA examination in conjunction with these claims.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection may be established on a direct basis for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).




Scoliosis, Bilateral Knee Disability, Chloracne, High Cholesterol

The Veteran claims service connection for a scoliosis, a bilateral knee disability, chloracne and high cholesterol.  The Veteran testified that he learned he suffered from scoliosis while in the military, that he suffers from bilateral knee pain caused by a wearing down of the cartilage, and that he suffers from a skin disability related to herbicide exposure.  

Initially, the Board observes that the competent evidence of record does not support a finding that the Veteran has been diagnosed with scoliosis, a bilateral knee disability or a chronic skin condition at any point during the appeal period.  In this regard, a March 2010 private treatment records notes he was found to have no skin changes, scarring, psoriasis, rash or acne.  Further, while he has been diagnosed with arthritis and degenerative disc disease of the lumbar spine, which is the subject of a separate appeal discussed below, there is no medical diagnosis of scoliosis of record.  Finally, even though the Veteran has complained of multiple joint pain, presumably including the bilateral knees, there is no competent medical evidence that he has been diagnosed with any chronic knee disability.  

The Board acknowledges the Veteran's subjective complaints of bilateral knee pain.  However, pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

Finally, with respect to the claim for high cholesterol, VA's stated policy is that hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglyceridemia, hypercholesterolemia, etc., and is a laboratory finding and not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  There is no competent evidence of record to indicate the Veteran has been diagnosed with a chronic disability resulting from findings of high cholesterol, regardless of its etiology.

To prevail on the issue of service connection, there must be competent medical evidence of a current disability at some point during the pendency of the claim.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in the absence of proof of a present disability, there can be no valid claim for service connection as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability).  

There being no objective evidence of scoliosis, a chronic bilateral knee disability, chloracne or other chronic skin disability or a chronic disability resulting from high cholesterol, the Board finds the preponderance of the evidence is against these claims of service connection.  As such, the benefit of the doubt rule does not apply, and the claims must be denied.  See 38 U.S.C.A. § 5107 (West 2014).

Hypertension, Lumbar Spine, Hydrocephalophy & Benign Prostatic Hypertrophy

The Veteran claims service connection for hypertension, a lumbar spine disability, hydrocephalophy, and benign prostatic hypertrophy, claimed as a precancerous prostate.  He has stated that he injured his back while in service, and he believes the remaining disabilities are related to herbicide exposure.  

Initially, with respect to the Veteran's claims as they relate to herbicide exposure, the Board notes that, even though exposure to herbicides is conceded based on his service within the Republic of Vietnam, none of the claimed disabilities are considered presumptively due to such exposure.  See 38 C.F.R. § 3.309(e) (2014).  While prostate cancer is listed among the presumptive disabilities, the Veteran has been diagnosed with benign prostatic hypertrophy, a noncancerous prostate condition.  

Even though service connection is not warranted to a presumptive basis, the Board must consider whether service connection is warranted on any other basis, including direct causation due to herbicide exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established.)

Service treatment records are absent complaints of, or treatment for, high blood pressure or any symptomatology associated with hydrocephalophy or a prostate condition while in service.  Record indicate the Veteran complained of an ache in the dorsal spine in December 1969.  No trauma was recalled, and no chronic diagnosis was rendered.  Furthermore, the Veteran's heart, vascular system, spine, musculoskeletal system, head and genitourinary system were all found to be normal upon clinical evaluation at separation from active service.  See June 1971 Report of Medical Examination.  Furthermore, the Veteran himself denied a prior history of back trouble, high blood pressure, head injury/headaches or frequent or painful urination at service separation.  See June 1971 Report of Medical History.  Therefore, the Board finds that hypertension, a lumbar spine disability, hydrocephalophy or a prostate condition were not manifest in active service.

Post-service records indicate the Veteran was diagnosed with hypertension in approximately 1999, hydrocephalophy in approximately 2000, and benign prostatic hypertrophy in approximately 2009.  The Board notes that there is an approximately 28- to 38-year gap between the Veteran's separation from active service and the first manifestation of these disabilities.  Although not dispositive of the issue of service connection, the Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board has considered the Veteran's statements that he began to suffer from lumbar spine pain in service, which has persisted since.  See, e.g., March 2014 Board hearing transcript.  However, the Board finds these statements are not credible.  In this regard, as noted above, the Veteran himself denied a prior history of "back trouble of any kind," though he did check "yes" to a number of unrelated medical conditions.  Further, private treatment records indicate the Veteran has also more recently denied back pain.  See, e.g., January 2009 private progress note.

As a fact-finding matter, the Board finds serious questions about the consistency, timing and accuracy of the Veteran's accounts to raise serious credibility issues with his statements and assertions regarding in-service symptomatology and a continuity of symptomatology since.  The Board finds it reasonable to believe the Veteran would have complained of persistent back pain at service separation, especially as he complained of other prior medical histories.  Because of the inconsistent, contradictory nature of the Veteran's statements, and the medical evidence of record, the Board finds that they are not credible with respect to the onset and continuity of symptomatology regarding his lumbar spine disability.  Accordingly, the Board finds that there is no credible evidence to support a finding that the Veteran suffered from symptoms related to arthritis of the lumbar spine continuously since active service, and service connection is not warranted for arthritis on this basis.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Furthermore, there is no competent evidence that the Veteran's arthritis of the lumbar spine or hypertension manifest to a compensable degree within one year of service discharge.  Therefore, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

The Veteran was afforded a VA examination in September 2013.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, which included obtaining a full history from the Veteran, the VA examiner stated the Veteran's lumbar spine disability is not etiologically due to active service.  As a rationale, the VA examiner took noted the denial of trauma at the time the Veteran complained of back pain in service, as well as the denial of back trouble at service separation and the lengthy period of time between active service and the first evidence of post-service treatment and complaints.

The Veteran has not provided a competent medical opinion in support of his claim that his current hypertension, degenerative joint and disc disease of the lumbar spine, hydrocephalophy and benign prostatic hypertrophy are etiologically related to his period of active service, either due to herbicide exposure or by some other means.  The Board acknowledges that the Veteran himself has claimed that these disabilities are directly related to his active service.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the Board finds that there is no evidence of hypertension, degenerative joint and disc disease of the lumbar spine, hydrocephalophy, benign prostatic hypertrophy, or associated symptomatology, in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current disabilities and his active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  The Board has determined that the Veteran's assertions of in-service back pain and continuity since are afforded no probative value, and there is no competent medical opinion of record linking the Veteran's disabilities to his active service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection for hypertension, a lumbar spine disability, hydrocephalophy, benign prostatic hypertrophy, and the benefit of the doubt rule does not apply. See 38 U.S.C.A. § 5107 (West 2002).









	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for scoliosis is denied.

Service connection for a bilateral knee disability is denied.

Service connection for chloracne is denied.

Service connection for high cholesterol is denied.

Service connection for hypertension is denied.

Service connection for a lumbar spine disability is denied.

Service connection for hydrocephalophy is denied.


REMAND

At the March 2014 Board hearing, the Veteran testified that he receives treatment for his bilateral hearing loss and associated tinnitus at the Oklahoma City VA facility.  See March 2014 Board hearing transcript at 5.  Audiology records related to such treatment have not yet been associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Finally, the Veteran's claim for entitlement to TDIU is impacted by the outcome of his pending service connection claims.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991). As the TDIU claim is "inextricably intertwined" with the service connection claims, it must also be remanded to the AOJ in accordance with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, any treatment received at the Oklahoma City VA Medical Center audiology department must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


